DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DOMINIQUE BARTEET,
                             Appellant,

                                    v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, NOT INDIVIDUALLY, BUT AS TRUSTEE FOR PRETIUM
    MORTGAGE ACQUISITION TRUST, GEORGE JANSSEN a/k/a
GEORGE J. JANSSEN, UNKNOWN SPOUSE OF GEORGE J. JANSSEN
a/k/a GEORGE J. JANSSEN, UNITED STATES OF AMERICA, BY AND
   THROUGH THE SMALL BUSINESS ADMINISTRATION, JANART
DEVELOPMENT, LLC, FRENCHMEN'S LANDING PROPERTY OWNER’S
 ASSOCIATION, INC., and UNKNOWN PERSON(S) IN POSSESSION OF
                   THE SUBJECT PROPERTY,
                           Appellees.

                     No. 4D20-2738 and 4D21-1969

                            [March 10, 2022]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
50-2017-CA-008389-XXXX-MB.

  Chance McClain of the Law Office of Chance McClain, Lake Park, for
appellant.

   Adam G. Schwartz of Fox McCluskey Bush Robison PLLC, Stuart, for
Wilmington Savings Fund, Society, FSB, d/b/a, Christiana Trust, not
individually, but solely as Trustee for Pretium Mortgage Acquisition
Trust.

    Robert F. Reynolds of the Law Offices of Robert F. Reynolds, P.A., Fort
Lauderdale, for appellee Kathryn R. Janssen, as personal representative
of the Estate of George Janssen.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2